United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-51558
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RAYMOND KASTNER,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-242-1
                       --------------------

Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Raymond Kastner appeals his conviction for being a felon in

possession of a firearm.    See 18 U.S.C. § 922(g)(1).    He argues

that the evidence at trial was insufficient because his ex-wife,

Christine Grinie, was not a credible witness.    This court’s

review for sufficiency of the evidence is not concerned with the

credibility of witnesses or the weight of the evidence, which is

the exclusive province of the jury.     United States v. Garcia,

995 F.2d 556, 561 (5th Cir. 1993).    Moreover, given the evidence

at trial, Kastner has not shown that his conviction resulted in a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-51558
                               -2-

manifest miscarriage of justice.   See United States v. Thomas,

12 F.3d 1350, 1358 (5th Cir. 1994).

     AFFIRMED.